Citation Nr: 1624309	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied the benefits sought on appeal. 

In January 2011, October 2014, and October 2015, the Board remanded the claims for further development.  The case has now been returned for appellate review. 

In the January 2011 remand, the Board initially noted that the psychiatric claim on appeal was previously developed as a claim for anorexia.  However, the Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such the claim on appeal was recharacterized to include any psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015); 38 U.S.C.A. § 7107(a)(2) (West 2014).

This claim is now being processed utilizing the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS).

Regrettably, the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a March 2006 decision, the Board denied service connection for a cervical spine disability finding that a cervical spine disability was not manifested in service or for many years after service, and preponderance of the evidence was against finding that the Veteran's current disability was related to service.
 
2.  Evidence received since the March 2006 Board decision does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a cervical spine disability. 


CONCLUSIONS OF LAW

1.  The March 2006 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  Evidence submitted to reopen the claim of entitlement to service connection for a cervical spine disability is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

In an April 2008 notification letter, the Agency of Original Jurisdiction (AOJ) provided the Veteran with definitions of new and material evidence, but did not advise the Veteran of the requirements for the underlying service connection claim, pursuant with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In January 2011, the Board remanded the claim for compliance with Kent.  In January 2011 correspondence, VA advised the Veteran of the definitions of new and material evidence as well as what the evidence must show for service connection.  In an October 2011 remand, the Board acknowledged that VCAA notice in compliance with Kent was sent to the Veteran in January 2011; however, the Board directed the AOJ to readjudicate the matter of whether new and material evidence had been received to reopen a claim for a cervical spine disability.  As the AOJ failed to readjudicate the matter, it was once again remanded in October 2014.  Since then, the claim has been readjudicated in a December 2015 supplemental statement of the case (SSOC).  Additionally, the Board notes that in the December 2015 SSOC, the AOJ explained that additional evidence had not been received since the January 2009 statement of the case and referred to the justification provided in January 2009 (determining that new and material evidence had not been received) for continuing to deny the claim.  Here, the Board's prior remand directives have been substantially complied with by the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and service personnel records are on file, as are various post-service VA and private medical records, as well as records considered in conjunction with a Social Security Administration disability determination

The Board also notes that in the prior October 2014 and September 2015 remands, the Board directed the AOJ to provide the Veteran with an opportunity to identify any healthcare providers who treated him for his neck disabilities, inter alia, and request records from Dr. N.R. and the Family and Geriatric Medicine Center of Rio Piedras, Inc., and Specialists in Family Medicine.  In December 2014 and September 2015 letters to the Veteran, VA noted that the Veteran previously indicated on his application that he received treatment from VA and non-VA providers and also listed Dr. N.R. and the Family and Geriatric Medicine Center of Rio Piedras, Inc., as well as Specialists in Family Medicine.  VA asked the Veteran to complete and return the enclosed VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information, so that they may obtain treatment records on the Veteran's behalf or the he may submit the records himself.  The Veteran has not responded to these requests.  In light of the above, the Board's prior remand directives have been substantially complied with by the AOJ.  See Stegall, 11 Vet. App. 268.  

The Board notes that a VA medical opinion has not been obtained in connection with the Veteran's claims to reopen.  However, as new and material evidence has not been submitted, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(iii).

II.  New and Material Evidence 

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed unless the evidence is inherently incredible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 2006 decision, the Board denied service connection for a cervical spine disability because a cervical spine disability was not manifested in service or for many years after service, and preponderance of the evidence was against finding that the Veteran's current disability was related to service.  The March 2006 Board denial is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board now turns to whether new and material evidence has been presented to warrant reopening the claim.

The evidence considered at the time of the March 2006 Board decision consisted of service treatment and personnel records, which revealed no complaints of treatment for cervical spine problems, including on October 1965 separation reports of medical examination and history.  

A June 1994 VA examination showed no complaints or findings of a cervical spine disability.  VA treatment records included an August 1995 radiograph report, which revealed straightening of cervical lordosis suggesting muscle spasm and cervical spine spondylotic changes.  A March 2002 treatment record noted complaints of cervical pain and a past medical history of cervicalgia.  During his June 2003 regional Office hearing, the Veteran indicated that he had a cervical spine disability.  

The evidence received since the March 2006 Board denial includes additional VA treatment records showing ongoing treatment for cervical spine pain and a history of cervicalgia.  The additional medical evidence is cumulative of evidence previously of record in that it shows ongoing treatment for the Veteran's cervical spine disability.  The Veteran's current claim for a cervical spine disability is also cumulative and redundant of the evidence previously of record in that the Veteran suggests that his cervical spine disability is related to service. 

The evidence added to the record since the March 2006 denial must be presumed credible for the purposes of new and material evidence analysis.  However, the diagnosis of and treatment for a cervical spine disorder was previously of record.  Also, the Veteran's current claim indicating that his cervical spine disorder is related to service is simply a reiteration of his previously considered claim and assertions, and the additional evidence of record does not further suggest that his cervical spine disorder is related to service.  There has been no additional medical evidence submitted by the Veteran to support this claim.  Thus, his assertions cannot be considered new and material evidence, as they were previously before the Board at the time of the March 2006 decision. 

In sum, as the evidence submitted since the March 2006 Board denial is not new and material, the claim for service connection for a cervical spine disorder is not reopened and the appeal is denied.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a cervical spine disorder is not reopened, and the appeal is denied.


REMAND

In January 2015, the Veteran was afforded a VA examination in connection with his claim for service connection a psychiatric disorder, including as secondary to his service-connected conditions.  The examiner opined that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition and explained that a longitudinal review of the medical evidence showed that the Veteran's psychiatric condition has been stable, therefore there was no evidence of aggravation.  The examiner did not provide an adequate opinion or reasoning regarding whether the Veteran's service-connected conditions have caused any current psychiatric disorder.  Additionally, the examiner noted that the Veteran's "chronic medical conditions and chronic pain" were documented in 2007 as one of the identified stressors (for his psychiatric disorder), suggesting that it was possible that a service-connected condition could have at least contributed to the cause of his current psychiatric disorder.   

Furthermore, since the January 2015 VA examination, the Veteran has been granted service connection for sinusitis and gastroesophageal reflux disease (GERD).  Given that the Veteran has generally claimed that his psychiatric disorder is secondary to his service-connected conditions, a remand is required for a VA addendum opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

2. The AOJ should refer the case to the VA examiner who prepared the January 2015 opinion, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  

The examiner should provide an opinion to the extent possible, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's has any psychiatric disorder that has been caused or aggravated by any or all of his service-connected disabilities, including chronic sinusitis with allergic rhinitis, residuals or right elbow dislocation, chronic headaches, and GERD.  If the examiner finds that the disorder was aggravated by any or all of his service-connected disabilities, the examiner must provide an opinion regarding the baseline level of severity of the psychiatric disorder prior to onset of aggravation.

The examiner should address the January 2015 examiner's comment that "'chronic medical conditions and chronic pain' were documented in 2007 as one of identified stressors", when considering these questions.

A rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

3.  After completion of the above development, the Veteran's claim should be readjudicated. If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


